Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about October 31, 2003, which, in an action for property loss allegedly caused by defendants’ negligent failure to provide security for an apartment house in which plaintiff resided, denied defendants’ motion pursuant to CPLR 3120 (b) to compel nonparty respondents, District Attorney of New York County and Police Department of the City of New York, to produce copies of all documents, sealed pursuant to CPL 160.50, pertaining to the investigation, arrest and trial of the person acquitted of robbing plaintiff, unanimously affirmed, without costs.
The motion was properly denied because defendants are not among the specific parties or institutions listed in CPL 160.50 (1) (d) as entitled to obtain a copy of a sealed criminal record, and also because the motion court did not have jurisdiction over the criminal matter {see Wilson v City of New York, 240 AD2d *154266, 267 [1997]). We have considered defendants’ other arguments and find them unavailing. Concur—Buckley, P.J., Tom, Saxe, Sullivan and Friedman, JJ.